Title: To John Adams from Francis Dana, 10 May 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg April 29th 1782 O.S. 10 May N.S.
My Dear Sir

I cannot suffer this post to go off without conveying to you my most hearty congratulations for the great event, of the States General acknowledging our Independence, and upon the famous anniversary of the conception day of our Empire. Your patriotism, your zeal, and your inflexible perseverance, will now have their reward when you see the great end of your Mission so happily executed. Never was an alliance formed, I believe, with such cordiality and universal satisfaction among the people of that Republick: An alliance too which will give rise to the same energy of affections amongst us. This news which we received yesterday, has given a shock here; it is not well received: it is considered as a marked slight of the Mediation. True, it has deranged their System; but they must now make the best of it. The influence of America upon all the systems of Europe is irresistable, and will universally overthrow them where they are built upon principles repugnant to ours. Ours is founded in nature; theirs, too often, in chicane, in corruption, in little expedients. This is saying a great deal, but is it saying more than is true?
You will receive a letter from me of the 12/23 inst: You will not be surprised at any part of its contents when you recollect two circumstances attending it. Are there any hints in it which might be expatiated upon by a certain ingenuous hand?



Adieu, my dear Sir, I shall ever rejoice in your successes and in your honours.

Yours &c


P.S. I am highly gratified to learn that it is probable that the worthy Baron Van der Capellen, will be appointed the Minister for our Country. This will be to come out of his persecutions with much glory. The Dutch Resident made a visit yesterday to give me the news. I have visited to day. He desires his particular complements to you. The Ambassador this week, returned a visit I had made him in consequence of an intimation he had given that it wou’d be agreable to him. I have visited him again to day on this occasion.

